COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ramesh Raj v. Four Star Business, Inc.

Appellate case numbers: 01-19-00284-CV

Trial court case numbers: 84584-CV

Trial court:             239th District Court of Brazoria County, Texas

      Appellant Ramesh Raj filed a motion for en banc reconsideration of this Court’s April 28,
2020 opinion. The motion for en banc reconsideration is denied.

       It is so ORDERED.


Judge’s signature: ____/s/ Sarah B. Landau__________
                   Acting individually  Acting for the Court


En Banc Court consists of Chief Justice Radack, and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.


Date: December 8, 2020